DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2014/0370440) in view of Yoshimoto et al. (US 2014/0216285), as evidenced by Kipphan (Kipphan, H. 2001, Handbook of Print Media, pp 45-46)..
	Regarding the limitation that “	wherein Shore A hardness of a surface of the photosensitive resin layer after photo-curing is 80 to 95,” since the claimed plate and the plate of Yamada et al., as modified, are at least substantially identical, the recited property of the Shore A hardness is presumed inherent.  See MPEP §2112.01.  
 	Regarding claim 3, Yamada et al. further disclose “wherein the photosensitive resin layer contains 20 to 70% by mass of the synthetic rubber-based polymer (paragraph 18).” 	Regarding claim 6, no structure is recited which defines over the plate of Yamada et al.; the plate of Yamada et al. is more than capable of being used in a rotary printing machine of a center drum type.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. and Yoshimoto et al. (US 2014/0216285) in view of Stebani et al. (US 2016/0136942)
 	Regarding claim 8, Yamada et al. disclose “a relief printing original plate for rotary letterpress printing comprising: 	an adhesive layer (paragraph 31), a photosensitive resin layer (paragraph 30), a polyvinyl alcohol layer (paragraph 32) and a cover film (paragraph 37) which are successively layered on a support (paragraphs 30 and 37),  	wherein the photosensitive resin layer comprises a synthetic rubber-based polymer (paragraph 18), a crosslinking agent (paragraph 24), a photopolymerization initiator (paragraph 26), and a plasticizer (paragraph 29), 	wherein the synthetic rubber-based polymer is a hydrophobic polymer obtained from a water-dispersible latex (paragraph 18);  	wherein the cross-linking agent comprises a photopolymerizable oligomer selected from the group consisting of butadiene polymer (paragraph 21), isoprene polymer, and acrylonitrile-butadiene copolymer, and a photopolymerizable monomer comprising a C8-C18 alkyl methacrylate (paragraph 25),  	wherein an amount of the photopolymerizable oligomer in the photosensitive resin layer is 13-25% by mass (paragraph 21), 	wherein an amount of the photopolymerizable monomer in the photosensitive resin layer is no more than 10% by mass (paragraph 25).” 	Yamada et al. fail to disclose “wherein a thickness of the photosensitive resin layer is 
	Regarding the limitation that “	wherein Shore A hardness of a surface of the photosensitive resin layer after photo-curing is 80 to 95,” since the claimed plate and the plate of Yamada et al., as modified, are at least substantially identical, the recited property of the Shore A hardness is presumed inherent.  See MPEP §2112.01.  
 	Yamada et al. fail to disclose “wherein an entirety of the plasticizer consists of a liquid oligobutadiene.”  However, Stebani et al. disclose that plasticizers printing plates can include liquid oligobutadienes (paragraph 40).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having 
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Yamada et al. in view of Stebani et al. (US 2016/0136942)
	Regarding claim 9, Yamada et al. further disclose “wherein the photosensitive resin layer comprises a plasticizer (paragraph 29),” but fail to disclose “an entirety of the plasticizer consisting of a liquid oligobutadiene.” However, Stebani et al. disclose that plasticizers printing plates can include liquid oligobutadienes (paragraph 40).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a liquid oligobutadiene as the plasticizer because it has been shown in the art to be suitable for the intended purpose.
Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the photosensitive resin layer does not contain rubber other than the recited synthetic rubber based polymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this instance, it is only “the synthetic rubber-based polymer” which is required to “[consist] of a hydrophobic polymer.”  Applicant argues that it is the photosensitive resin layer which contains the recited rubber, and no other rubber.  However, claim 1 currently recites “wherein the photosensitive resin layer comprises a synthetic rubber-based polymer…”  Thus, there is nothing in the language of the claim which precludes other components which are not the specific hydrophobic polymer further recited in the claim.
Regarding Applicant’s argument Yoshimoto et al. teach away from having a PVA layer, it has been held that a reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments or a broader disclosure.  See MPEP §2123.  In this instance, Yoshimoto et al. disclose that PVA can be used, albeit with less than preferred results.  Indeed, Yoshimoto et al. show in the examples that when using PVA, prints were successfully obtained and had good solvent resisting property (Table 1).  Thus, Examiner contends that Yoshimoto et al. fall short of teaching one having ordinary skill in the art that one could not use PVA.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853